DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to the Yoshizaki, applicants pointed out that Yoshizaki does not teach the subject matter of claim 5, in response, examiner pointed out that claim 5 was a typo and inadvertently was included in the rejection but the subject matter of claim 5, also rejected by Shemo et al. 
With regards to the showing of criticality of the currently claimed concentrations and ratio of metal salt and the oxidant, examiner pointed out that such showing is not commensurate with the limitation of claim 1.  For example, the claimed concentration C1 is equal to or less than 0.0035 and the ratio of C1/C2 is not only 0.001 or more but the ratio could be less than or equal to 0.001 (as claimed).
Examiners states that applicant shows unexpected result for a specific value of C1 and C1/C2 ratio, not showing not showing the entire claimed range.
 A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the

results occur over the entire claimed range. See MPEP 716.02(d).
Further, once such evidence is presented it would not automatically overcome an
obviousness rejection, as after making a conclusion of a proper showing of unexpected
results, the Examiner then has to determine: 1) if any differences between the claimed
invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really
unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports
non-obviousness as weighed against the evidence of obviousness.
Additionally, Yoshizaki discloses the concentration of the metal salt from 0.0005% mass or more [0023]; and the content of the oxidizing agent is 0.1% mass or more [0027]; for example: C1/C2 would be 0.0005/0.1 = 0.005; and aforesaid value within the claimed value (see, also the rejection) and aforesaid easily falls within the claimed range of the metal salt concentration C1 and the ratio of the C1/C2.
However, a modified rejection follows as the recent amendment to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2015/0218709).
Yoshizaki discloses a polishing composition comprises an oxoacid, water, abrasive grains or particles and oxidizing agent, wherein the oxidizing agent comprises peroxide, periodic acid, etc. and slat thereof [0026] and a polishing accelerator [0016],[0026]-[0027]; wherein the oxoacid includes a form of a salt such as salt of alkali metal or an alkaline earth metal salt [0022] and aforesaid easily reads on the claimed “polishing removal accelerator”.
Yoshizaki also discloses the polishing accelerator comprises various components such as metal salts [0028]-[0035]; and in a preferred embodiment of the polishing accelerator, there is a complexing agent.  In a case where a complexing agent is added into the polishing composition, an advantageous effect in which the polishing rate of the polishing composition to the object to be polished is improved due to the etching action possessed by a complexing agent in addition to the function of the polishing accelerator described above, can be obtained [0036], wherein the complexing agent comprises lycine, alanine, malic acid, tartaric acid, citric acid, glycolic acid, isethionic acid, or a salt thereof [0037].
Yoshizaki discloses above and also disclose that the content of the oxidizing agent is 0.1% by mass or more [0027] and the content of the salt of the oxo acid salt of alkali metal or alkaline earth metal is preferably 0.0001% by mass or more, more preferably 0.0005% by mass or more [0022]-[0023]; and on the other hand, polishing accelerator content is preferably 0.001% by mass or more, more preferably 0.01% by 
Yoshizaki discloses the concentration of the metal salt from 0.0005% mass or more [0023]; and the content of the oxidizing agent is 0.1% mass or more [0027]; for example: C1/C2 would be 0.0005/0.1 = 0.005; and aforesaid value within the claimed value (see, also the rejection) and aforesaid easily falls within the claimed range of the metal salt concentration C1 and the ratio of the C1/C2.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claim 4, Yoshizaki discloses the abrasive grain comprises alumina [0042].
With regards to claims 7-9, in a product claim construction, the process limitation is not given patentabile weight. However, Yoshizaki’s composition have all the claimed components and would be capable of performing the intended function of the instant claims. 
With regards to claim 10, Yoshizaki discloses above the composition and a process of polishing an object using the composition ([0014]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2015/0218709) as applied to claim 1 above, and further in view of Fujimoto et al (US 2016/0325398).

Fujimoto et al disclose a polishing composition for polishing sapphire, silicon carbide and gallium nitride (abstract; [0001]); wherein the composition comprises water, an abrasive particle comprises aluminum oxide ([0030]); an oxidizing agent ([0047]); and a reaction promoter alkali metal salt or alkaline earth metal salt [0031], [0032] and [0048].
Fujimoto et al disclose that the reaction promoter comprises one or more kinds of materials from the following material group: CaCO.sub.3, SrCO.sub.3, MgCO.sub.3, BaCO.sub.3, LiCo.sub.3, Ca.sub.3(PO.sub.4).sub.2, Li.sub.3PO.sub.4, and AlK(SO.sub.4).sub.2.  These materials, which are suitable for reaction promoter 14, are alkali metal salt or alkaline earth metal salt [0098].
With respect to claim 3, Fujimoto et al disclose the composition also comprises oxide materials such as Cr.sub.2O.sub.3, Fe.sub.2O.sub.3, TiO.sub.2, ZnO, NiO, SnO.sub.2, Sb.sub.2O.sub.3, CuO, Co.sub.3O.sub.4, CeO.sub.2, Pr.sub.6O.sub.11, and MnO.sub.2. [0094]; Manganese dioxide (MnO.sub.2) is widely known as the solid oxidizing agent having a strong activity by oxidizing the C surface of silicon carbide [0095].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Fujimoto et al’s teaching of using a composite metal oxide (MnO2) into Yoshizaki’s teaching for effective polishing as taught by Fujimoto et al.	

Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2015/0218709) as applied to claim 1 above, and further in view of Suenaga et al (US 2004/0127147).
Yoshizaki discloses above but fails to disclose the oxidizing agent is potassium permanganate. 
However, Suenaga et al teach typical oxidizing agent in a polishing composition comprises potassium permanganate, sodium periodate, etc. for improving polishing rate [0037].[0038] and the content of the oxidizing agent is 0.002 wt% or more [0039].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Suenaga et al’s teaching of using typically known oxidizing agent as they all are functionally equivalent into Yoshizaki’s teaching for improving the polishing rate as taught by Suenaga et al.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2015/0218709)  as applied to claim 1 above, and further in view of Singh et al (US 2014/0124793).
Yoshizaki discloses above but fails to disclose the metal salt comprises chloride or nitrate.
However, Singh et al disclose a polishing composition comprises abrasive, oxidiging agent of KMnO4 with very low concentration [0029]; and the composition also include additives including salts, biocides, pH stabilizing agents, and soluble ions of various elements including alkali and transitions metals.  For example, the salt can comprise KI, KBr, KCO.sub.3, KCl, NH.sub.4I or NH.sub.4Cl.  The concentration of the 
Singh et al also disclose that the soluble ions act as a catalytic action during polishing [0039]-[0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Singh et al’s teaching of introducing metal ions Yoshizaki’s teaching for increasing removal rate by the catalytic action as taught by Singh et al.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713